Citation Nr: 0603524	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-15 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an effective date subsequent to April 1, 
2002, for a reduction of a 10 percent rating for 
patellofemoral syndrome of the left knee.  

2.	Entitlement to an effective date subsequent to April 1, 
2002, for a reduction of a 10 percent rating for 
patellofemoral syndrome of the right knee.  

3.	Entitlement to an effective date subsequent to April 1, 
2002, for a reduction of a 10 percent rating for a left wrist 
strain.  

4.	Entitlement to an effective date subsequent to April 1, 
2002, for a reduction of a 10 percent rating for a right 
wrist strain.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
October 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
These rating decisions denied service connection for several 
disorders and assigned evaluations for her service connected 
disabilities.  During the pendency of this appeal, service 
connection was established for the disabilities that were of 
issue and, in March 2004, the veteran specified that the 
issues that she wished to have continued appellate 
consideration were service connection for basal cell 
carcinoma of the forehead, for which service connection has 
since been established, and the effective date for the 
reduction of the evaluations for bilateral patellafemoral 
syndrome and bilateral wrist strain.  The veteran indicated 
that she believe that, while the reductions were warranted, 
they should have been made effective in October 2003.  By 
rating decision dated in December 2004, the RO found that an 
error had been made in the reductions and that they should 
have become effective on April 1, 2002, rather than 2001.  
The veteran has not indicated that she wished to withdraw her 
appeal.  

In his informal hearing presentation, the veteran's 
representative indicated that claims for increased ratings 
for endometriosis and fibromyalgia.  These claims are not 
inextricably intertwined with the current appeal, and they 
are referred to the RO for  appropriate action.  See Kellar 
v. Brown, 6 Vet. App. 157 (1994).




FINDINGS OF FACT

1.	Limitation of motion of the right knee warranting a 
compensable evaluation is demonstrated until examination by 
VA in January 2004.  

2.	Limitation of motion of the left knee warranting a 
compensable evaluation is demonstrated until examination by 
VA in January 2004.  

3.	Limitation of motion of the right wrist warranting a 
compensable evaluation is demonstrated until examination by 
VA in January 2004.  

4.	Limitation of motion of the left wrist warranting a 
compensable evaluation is demonstrated until examination by 
VA in January 2004.  


CONCLUSIONS OF LAW

1.	The proper effective date for the reduction of the 
compensation awarded for the veteran's right knee disorder is 
February 1, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 
3.400, 4.71a, Code 5260.

2.	The proper effective date for the reduction of the 
compensation awarded for the veteran's left knee disorder is 
February 1, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 
3.400, 4.71a, Code 5260.

3.	The proper effective date for the reduction of the 
compensation awarded for the veteran's right wrist disorder 
is February 1, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 
3.400, 4.71a, Code 5215.

4.	The proper effective date for the reduction of the 
compensation awarded for the veteran's left wrist disorder is 
February 1, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 
3.400, 4.71a, Code 5215.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in December 2001, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  The Board, in its review of the ratings 
that have been assigned for the veteran's disorders, has 
taken the veteran's complaints of pain into consideration, 
where appropriate.  This is referenced in the examination 
reports as "DeLuca" issues 

An examination was conducted by VA in December 1999.  At that 
time, complaints related to the veteran's knee and wrist 
disabilities included pain and stiffness of the joints on a 
constant basis.  They were made worse by sitting or walking 
long distances or by performing exercise.  There were 
alleviated by resting or using ice on the affected joint, and 
by taking pain medications.  As a result, she has trouble 
driving long distances or exercising or typing.  It was noted 
that the veteran was right-handed.  The veteran was able to 
make a fist and approximate the tips of her fingers to the 
median transverse fold of the palms.  The veteran's grip 
strength was 4/5, bilaterally.  Examination of the lower 
extremities revealed no evidence of abnormal weight bearing 
or limited function of standing and walking.  Examination of 
the wrists, bilaterally, revealed evidence of tenderness and 
painful range of motion throughout the range of motion.  
There was no evidence of decreased sensation in the hands.  
There was no evidence of erythema, swelling, effusion or 
instability noted.  Tinel's Sign and Phalen's Test were 
negative, bilaterally.  Dorsiflexion of the wrists was 
dorsiflexion to 70 degrees, palmer flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  There was evidence of fatigue that was rated as a 
20 percent further reduction due to pain, bilaterally.  There 
was evidence of weakness that limited the range of motion of 
the wrists to 70 degrees palmer flexion, 10 degrees radial 
deviation and 20 degrees ulnar deviation.  Examination of the 
knees showed tenderness, bilaterally.  There was no evidence 
of erythema, swelling, effusion, or instability.  Range of 
motion of the knees was flexion to 140 degrees, and extension 
to zero degrees.  Drawer's Test and McMurray's Test were 
negative, bilaterally.  There was limitation of the range of 
motion secondary to weakness that limited the range of motion 
to 90 degrees flexion and less than 30 degrees extension.  
The pertinent diagnoses were patellofemoral syndrome, 
bilaterally and chronic wrist strain, with no current 
evidence of arthritis of the wrists.  

An examination was conducted by VA in July 2001.  At that 
time, the veteran stated that her knee problems continued, 
but that she had pain five or six times per month.  The pain 
was related to sitting more than 50 minutes.  She aching was 
worse in the left knee than the right.  There was pain, 
weakness, and stiffness of the knees, with swelling of the 
medial aspects of the knees.  Examination of the knees showed 
no heat, redness, swelling, effusion or abnormal movement.  
Range of motion of the right knee was from 0 to 130 degrees.  
Motion in the left knee was from 0 to 125 degrees.  There was 
no pain elicited in the degrees of motion.  Drawer and 
McMurray's tests were within normal limits.  There were no 
"DeLuca" issues.  Examination of the wrists revealed no 
heat, redness, swelling or effusion.  Dorsiflexion of the 
right wrist was from 0 to 55 degrees.  Palmar flexion was 
from 0 to 80 degrees, radial deviation and ulnar deviation 
were from 0 to 20 degrees.  All motion was with no pain.  
Left wrist dorsiflexion was from 0 to 70 degrees.  Palmar 
flexion was from 0 to 50 degrees.  Radial deviation was from 
0 to 20 degrees and ulnar deviation was from 0 to 60 degrees.  
There was subjective pain over the ulnar styloid with 
dorsiflexion, but the examiner found no "DeLuca" issues.  
The pertinent diagnoses were chronic strain of the right 
wrists and patellofemoral syndrome of both knees.  

X-ray studies performed by VA in October 2003.  Studies of 
the each wrist and each knee show no evidence of fracture, 
dislocation or destructive lesions and are interpreted as 
being normal.  

An examination was conducted by VA in January 2004.  At that 
time, examination of the wrists showed that no dorsal 
swelling was present.  Bilateral range of motion was 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees and ulnar deviation to 45 
degrees.  Motion was not limited by pain, weakness, fatigue, 
incoordination or lack of endurance.  Examination of the 
knees showed no effusion to be present.  Bilateral range of 
motion was from 0 degrees extension to 140 degrees flexion.  
Lateral tenderness was noted in the left knee, that was 
expressed on passive extension.  Knee range of motion was not 
further limited by weakness, fatigue, incoordination, or lack 
of endurance.  There was no ankylosis.  Drawer and McMurray's 
tests were within normal limits.  There was no evidence of 
instability of either knee and no crepitus or joint 
effusions.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Limitation of motion of the wrist of either a major or minor 
extremity will be rated as 10 percent disabling where 
dorsiflexion is limited to 15 degrees and palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a, Code 
5215.  

For mild impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).  

The veteran has objected to the effective date of the 
reduction of the disability ratings assigned for the 
disorders of each of her wrists and knees.  It is noted that 
she has not objected to the fact that the reductions were 
taken, only that her knees and wrists were not shown to have 
improved by the date the reductions were taken, April 1, 
2002.  After review of the evidence of record, the Board 
agrees that the reductions were premature.  In this regard, 
it is noted that the range of motion of each of the veteran's 
wrists and knees was shown to be limited on examination by VA 
in December 1999.  While some improvement was demonstrated on 
examination in July 2001, each of the joints in question 
continued to show some limitation of motion.  See 
38 C.F.R. § 4.71, Plates I and II.  Although the limitation 
would be considered to be noncompensable under the diagnostic 
codes involved, if rated as analogous to arthritis, it is 
sufficient to warrant a 10 percent rating for each joint.  
See 38 C.F.R. §§ 4.20, 4.71a, Code 5003.  

On examination in January 2004, the veteran's wrist and knee 
disabilities were shown to be almost asymptomatic.  X-ray 
studies performed several months earlier were shown to be 
normal.  At this time, the reduction appears to be in order.  
As such, the Board finds that the 10 percent evaluation for 
each wrist and each knee should be continued until January 
2004, the date improvement is shown.  The reductions at 
issue, therefore, are more properly effectuated as of 
February 1, 2004.  As this reduction is not taken from an 
ongoing award, the notification provisions of 
38 C.F.R. § 3.105(e) are not for application.  The appeal is 
granted subject to the controlling regulations governing the 
payment of monetary benefits.  



	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of February 1, 2004, for a reduction of a 
10 percent rating for patellofemoral syndrome of the left 
knee, is established.  

An effective date of February 1, 2004, for a reduction of a 
10 percent rating for patellofemoral syndrome of the right 
knee, is established.   

An effective date of February 1, 2004, for a reduction of a 
10 percent rating for a left wrist strain, is established.  

An effective date of February 1, 2004, for a reduction of a 
10 percent rating for a right wrist strain, is established. 

The appeal is granted to the extent indicated subject to the 
law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


